Case 7:20-cr-00444-VB Document 46

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee eee ee ee ee eee ee eee xX

UNITED STATES OF AMERICA,
Vv.
FRANK BROWN, PEDRO RAINEY, JOSEPH
SCOTT, TONYA BROWN, and RAYMOND
BROWN,

Defendants. :
= -- x

 

Filed 12/10/20 Page 1 of 1

FARRER iE
th oo CRP Dem eee

 

tet

BK OY SLED |
i |o| fz
ORDER
20 CR 444 (VB)

A status conference in this matter is scheduled for February 12, 2021 at.9:00 a.m.

Because of the current public health emergency, the Court will conduct the conference by

telephone conference call, provided that defendants waive their right to be physically present and

consent to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By February 5, 2021, defense counsel shall advise the Court in writing as to

whether his client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendants shall attend by

calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: December 10, 2020
White Plains, NY

SO ORDERED:

Vill

 

Vincent L. Briccetti
United States District Judge
